DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 3/25/2021, are acknowledged.  Claims 125-144 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim 125 have been fully considered and are persuasive.  The rejection of 12/4/2020, has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 125-144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Acta Biomaterialia 8 (2012) 1730-1738 in view of Liu et al., Intl. J. Pharmaceutics 414 (2011) 6-15 and Laurencin et al. (WO 2007/087350).
	Regarding claim 125, Hu et al. teaches that “lyophilized MeGC was dissolved in phosphate-buffered saline (PBS) to 2% (w/v). Primary articular chondrocytes were suspended in a 100 µl 2 MeGC solution” (current claims 131 and 136).  Page 1732, col. 2.   The cells are understood to be dispersed in the chitosan based gel solution before gel and viable.  The chitosan based gel solution is devoid of beta-glycerolphosphate.
	Hu et al. does not teach that the PBS is comprised of sodium phosphate dibasic and sodium phosphate monobasic, nor does it teach sodium hydrogen carbonate.  At least with respect to PBS, however, it is commonly known to one of ordinary skill in the art that PBS consists of mixtures of monobasic and dibasic forms as evidence by the MSDS or informational sheet attached. 
Liu et al. relates to smart gelation of chitosan solution in the presence of NaHCO3 for injectable drug delivery.  See Title.    Liu et al. teach a chitosan hydrogel prepared from 3 mixture and PBS.   See page 9, section 2.3.6.   Liu et al. teaches that in “gels could form from the chitosan solutions containing NaHCO3 in a moderate concentration range of 0.08-0.12 mol/L.”  Page 10, section 3.1.   The concentration of chitosan in solution was 2%.  See page 10, sec. 2.5.   The gels are devoid of beta-glycerophosphate.  
Liu et al. does not teach “wherein the chitosan based gel solution has an osmolality of between 200 mOsm/L and 600 mOsm/L.”
Liu et al. does not teach “wherein the chitosan based gel solution has an osmolality of between 200 mOsm/L and 600 mOsm/L.”
Laurencin et al. relates to the preparation of chitosan solutions the gel.  See Abstract.   Laurencin et al. teaches that “[t]he osmolarity of the solution is an important parameter that can affect the biological efficacy of injectable solutions . . . The ideal osmolarity of biological fluids has been found to be 270 mOsmol/Kg- 340 mOsmol/Kg.”  Page 33, lines 14-18.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Hu et al., Liu et al. and Laurencin et al.  In particular, at least with respect to Hu et al. and Liu et al., one of ordinary skill in the art would find motivation to combine and have a reasonable expectation of success in the combination of references because both injectable chitosan solutions for drug delivery.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  The skilled artisan would have particular motivation to include sodium hydrogen carbonate because Liu et al. teaches that it plays an important role in the system.  Further with respect to 
Regarding the remaining wherein clauses, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Alternatively, Laurencin et al. teaches that “[t]he time of gelling has been found to depend on several factors including the concentration of inorganic phosphate salts, concentration of chitosan solution and concentration of aqueous acetic acid solution.”  Page 22.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to optimize these conditions as Laurencin et al. recognizes them as result-effective variables.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
	Regarding claim 126, MeGC is understood to read on “the chitosan is chemically modified prior [to] preparation of the chitosan based gel solution to introduce small functional groups to the chitosan structure.”
Regarding claim 127, Liu et al. teaches that the concentration of sodium hydrogen carbonate had an effect on the gelation time and had a moderate concentration of 0.1 mol/L.  See page 11, cols. 1-2.  
Regarding claims 128 and 130, Liu et al. teaches that the chitosan solution is remain fluid at a pH below 6.5 and gel over 6.5.   It would have been prima facie obvious to optimize the concentration of the buffer to achieve a pH that would allow for in situ gelation.   “[W]here the 
Regarding claim 129, Hu et al. teaches HCL.  Page 1732, col. 1.
Regarding claim 132, Hu et al. teaches that the hydrogels were prepared by exposing to blue light for 120 and 300 s and incubated in PBS at 37 ºC.   Insofar as Hu et al. does not teach that the chitosan based gel solution remains a free flowing solution for at least 5 minutes after preparation at 20 C, is presumed that it would if gelation were not initiated by light within the first 5 minutes.   In any event, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 133, Hu et al. teaches that the chondrocytes/chitosan gel constructs were washed one with PBS and incubated with sterile alamarblue solution.  See page 1734, col. 1.   Hu et al. also teaches that 2% MeGC solution may be stained with Alcian blue.  Thus, it is obvious that the chitosan based gel solution may include at least one contrast product for improving contrast in an imaging modality.  Id.
	Regarding claims 134 and 142-144 Hu et al. teaches that injectable hydrogels can form polymer networks in situ and that in situ hydrogels allow for the delivery of cell sand bioactive molecules to tissue defects.   Page 1730, col. 1.
Regarding claim 138, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It would have been obvious to select particular cells, drugs or material to suit particular purposes. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618